                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO


PERMIAN AUTO GROUP, LLC.

              Plaintiff,

v.                                                         No. CIV 18-1002 GJF/CG

FIRST CHOICE AUTO MANAGEMENT, LLC.

              Defendant.

                               ORDER TO SHOW CAUSE

       THIS MATTER is before the Court upon review of the record. Plaintiff filed its

initial complaint on October 29, 2018. (Doc. 1). On November 9, 2018, a summons was

returned executed indicating Defendant’s answer was due by November 20, 2018.

(Doc. 3). No further action has been taken in this case. Local Rule 41.1 states: “A civil

action may be dismissed if, for a period of ninety (90) days, no steps are taken to move

the case forward.” D.N.M. LR-41.1.

       IT IS THEREFORE ORDERED that, on or before February 7, 2019, Plaintiff

shall file a notice with the Court stating why this case should not be dismissed without

prejudice for failure to prosecute.



                                      _____________________________________
                                      THE HONORABLE CARMEN E. GARZA
                                      CHIEF UNITED STATES MAGISTRATE JUDGE
